Title: To Thomas Jefferson from Francis Hopkinson, 8 July 1787
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. July 8th. 1787

I take the Opportunity of a Vessel going to Havre de Grace to send you a large Packet of News Papers, Magazines, Museums &c. to which I have added some Publications of our Literati and Politicians. To save any Postage from Havre to Paris I have address’d the Packet to Mr. Andrew Lamouzine, and requested him either to forward it to you, or keep it till sent for. I have got some Illinois Nuts for you, but Mr. Madison tells me he has sent you a Parcel.
As to Politics—The Papers will inform you that the Government of Masachusetts has been exceedingly disturbed and even endanger’d by Insurgents whose Numbers alone made them worthy of Notice. Rhode Island is at present govern’d by Miscreants void of even the external appearances of Honour or Justice. She has in Effect, tho’ not expresly, withdrawn herself from the Union. A serious Storm seems to be brewing in the South West about the Navigation of the Mississipi. A Convention of Delegates from all the States, except Rhode Island, is now setting in this City. General Washington President. Their Business is to revise the Confederation, and propose Amendments. It will be very difficult to frame such a System of Union and Government for America as shall suit all Opinions and reconcile clashing Interests. Their Deliberations are kept inviolably secret, so that they set without Censure or Remark, but no sooner will the Chicken be hatch’d but every one will be for plucking a Feather. But the Papers I send should excuse me from taking up my Paper with Politics.
As to Philosophy—We abound with Schemers and Projectors. There is one Fitch who has been this Twelve month endeavouring to make a Boat go forward with Oars, worked by a Steam Engine. He has made several unsuccessful attempts, and spent much Money in the Project and has heated his Imagination so as to be himself a Steam Engine. I have no Doubt but that a Boat may be urged forward by such Means, but the enormous Expence and Complexity of the Machine must prevent its coming into common use. We have  also a Mr. Churchman, who has found out the Longitude by means of the Variation of the Needle. All he asks to be allowed him is that there are two invisible Moons, one revolving round the North and the other round the South Pole, in small Circles, and in Times of his own contriving. These Moons by their attraction occasion the Phenomenon called Magnatism, and their periodical Revolutions form the magnetic Meridian and cause the Variations of the Compass. This learned Man understands as much of Philosophy as can be acquired by practical Surveying; and as much of Navigation as can be obtain’d from padling in a Canoe. A Mr. Workman, one of the Teachers in our University, has also made a Machine for discovering Longitude which is nothing more than a convenient application of the Ring Dial, which finds the true solar Meridian; underneath this is the magnetic Needle, and a graduated Circle designates the Degrees and Minutes of Difference between the solar and magnetic Meridians. But amongst these semi-lunatic Projectors, I must not omit myself. I have sent in to the philosophical Society a Contrivance for the perfect Measurement of Time, and I see no Reason in Theory why it should not answer. I am now making Experiments to ascertain the Fact. My Device consists of a small glass Syphon, the shorter Leg of which is fixed in a Float of Cork or light Wood, which is to rest on the Surface of a Small Bason of Spirit, the longer Leg of the Syphon to come over the Edge of the Bason and to be drawn out to an exceeding fine Point so that the Liquor may fall in Drops only. Directly under the discharging Leg of the Syphon is a long glass Tube, such as one used for Barometers, which receives the falling Drops, and the Rise of the Liquor in the Tube is to designate the Hours and Parts of an Hour on a Scale pasted along Side of it for that Purpose. As the receiving Orifice of the Syphon must always be at the same Distance below the Surface of the Liquor, it must always be prest by the same Weight, and my Expectation is that equal Quantities of the Fluid will be discharged in equal Times. I succeeded in making the Harmonica to be played with Kees, as far as I believe the Instrument is capable; but it required too much Address in the manner of wetting the Cushions, for common Use. In the Course of my Experiments I discover’d a method of drawing the Tone from Metal Bells by Friction, to an amazing Perfection, without the necessity of Water or any Fluid. I am getting a Set of Bells cast, and expect to introduce a new musical Instrument to be called the Bellarmonic. I have only Room to assure you that I am as ever Your affectionate

F. Hopkinson



If you can conveniently (very conveniently) send me 3 (or 6 Bottles if cheap) of the french Vingar such as we used to have at the Chevr. de la Luzerne’s I shall be much obliged to you. I am very fond of it and it is not to be had here, for money. I meet with the same kind at Mr. Morris’s.
Dr. Franklin is well. Mr. Rittenhouse has been indisposed, is gone into the Country back of New York State, to run public Lines. I long to receive more of the Encyclopedia and Phys-Œconomi. I have nothing more to do with our magazine. I only conducted it for March, April and May. Mr. Bartram gave me the enclosed long since. I know not whether the Box of Seeds mentioned were ever forwarded. It was left with his Brother, waiting for Conveyance. I will enquire about it Tomorrow.

